--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
 
This Severance and Change of Control Agreement (“Agreement”) between Cal Dive
International, Inc., a Delaware corporation (the “Company”), and G. Kregg
Lunsford (the “Executive”) is dated as of January 1, 2008 (the “Agreement
Date”).
 
WITNESSETH
 
Whereas, Helix Energy Solutions Group, Inc. (“Helix”) and the Executive entered
into an Employment Agreement dated February 1, 2003 (the “Employment
Agreement”), which employment agreement was assigned by Helix to the Company
under the terms of a Master Agreement between Helix and the Company dated
December 8, 2006; and
 
Whereas, the Company and the Executive mutually desire to replace the Employment
Agreement with this Agreement;
 
Now, therefore, in consideration of the mutual undertakings of this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows.
 
 
 
DEFINITIONS
 
As used in this Agreement, the following terms have the meanings specified:
 
Section 1.1 Affiliate.  “Affiliate” shall mean any Person controlled by,
controlling, or under common control with, the Company.
 
Section 1.2 Business.  “Business” shall mean the subsea marine construction
business of the Company.
 
Section 1.3 Cause.  “Cause” shall mean the Executive’s (a) willful breach of
Section 5.1 of this Agreement; (b) conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving dishonesty or moral turpitude;
(c) material breach of the Company’s Code of Ethics and Business Conduct,
insider trading policy statement or other Board adopted policies applicable to
management conduct; (d) knowing falsification of information contained in any
report filed by the Company with the Securities and Exchange Commission or with
any exchange on which the Company’s securities are listed for trading; or (e)
substantial, willful and repeated failure to perform duties as instructed by the
Company’s Board of Directors.
 
The Executive’s employment shall not be deemed terminated for Cause unless the
Company shall have delivered to the Executive a termination notice with a copy
of a resolution adopted by the affirmative vote of not less than three-quarters
of the entire Board at a meeting called for such purpose (after reasonable
notice is provided to the Executive and the Executive has had an opportunity,
with counsel, to be heard by the Board) finding that the Executive should be
terminated for Cause and specifying in reasonable detail the grounds therefore.
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4 Change of Control.  “Change of Control” shall mean:
 
(a) the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (the “Exchange
Act”)) of more than 30% of the outstanding shares of the Company’s Common Stock,
$.01 par value per share (the “Common Stock”), provided, however, that for
purposes of this subsection (a), the following events shall not constitute a
Change of Control:
 
(i) The continuing ownership by Helix of those shares of Company Common Stock
that Helix owns as of the date of this Agreement;
 
(ii)  any Company issuance or sale of its Common Stock to a Person;
 
(iii) any acquisition of Common Stock by the Company;
 
(iv) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or a Company Affiliate; or
 
(v) any acquisition of Common Stock by any entity pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 1.3;
or
 
(b) individuals who, as of the Agreement Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director after the
Agreement Date through either (i) an election by the Incumbent Board to fill a
vacancy, or (ii) an election by the Company’s stockholders following a
nomination of such individual by the vote of at least a majority of the
directors then comprising the Incumbent Board,  shall be considered a member of
the Incumbent Board, unless such individual’s initial assumption of office is a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board; or
 
(c) consummation of a reorganization, merger or consolidation, or sale or other
disposition of all of substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,
 
(i) Persons who were the beneficial owners of the Company’s outstanding Common
Stock and any other securities of the Company having Voting Power immediately
prior to such Business Combination continue to be the beneficial owners,
respectively, of 50% or more of the then outstanding shares of common stock, and
50% or more of the Voting Power of the then outstanding voting securities of the
corporation resulting from such Business Combination (which, for purposes of
paragraphs (i), (ii) and (iii) hereof, shall include a corporation which as a
result of such transaction controls the Company or all or substantially all of
the Company’s assets either directly or indirectly; and
 
(ii) except to the extent that such ownership in the Company existed prior to
the Business Combination, no Person (excluding, for the purpose of this clause,
any corporation resulting from such Business Combination or any employee benefit
plan or related trust of the Company or the corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or 20% or more of the combined Voting Power of the
then outstanding voting securities of such corporation; and
 
2

--------------------------------------------------------------------------------

 
 
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such Business Combination, or, in the absence of an agreement, of the action
taken by the Board approving such Business Combination; or
 
(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
Section 1.5 Companies.  “Companies” shall mean the Company and its subsidiaries
collectively.
 
Section 1.6 Company.  “Company” shall mean (a) the Company as defined above and
its successors and assigns as permitted by Section 6.1(a), and (b) in
appropriate contexts, any subsidiary or corporate Affiliate of the Company.
 
Section 1.7 Confidential Information.  “Confidential Information” shall mean any
information, knowledge or data of any nature and in any form (including
information that is electronically transmitted or stored on any form of magnetic
or electronic storage media) relating to the past, current or prospective
business or operations of any of the Companies, that at the time or times
concerned is not generally known to persons engaged in businesses similar to
those conducted or contemplated by any of the Companies, whether produced by any
of the Companies or any of their respective consultants, agents or independent
contractors or by the Executive, and whether or not marked confidential,
including without limitation information relating to any of the Companies’
services, projects or jobs, project or job locations, estimating or bidding
procedures, bidding strategies, business plans, business acquisitions, joint
ventures, processes, research and development ideas, methods or techniques,
training methods and materials, and other operational methods or techniques,
quality assurance procedures or standards, operating procedures, files, plans,
specifications, proposals, drawings, charts, graphs, support data, trade
secrets, supplier lists, supplier information, purchasing methods or practices,
distribution and selling activities, consultants’ reports, marketing and
engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, pricing information and analyses, employee
lists, customer records, customer lists, customer source lists, proprietary
computer software, and internal notes and memoranda relating to any of the
foregoing.
 
Section 1.8 Date of Termination.  “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by the Company,  the date that the Company
notifies the Executive of such termination or any later date specified in the
notice of termination, which shall not be more than 15 days after the date of
the notice; (b) if the Executive’s employment is terminated voluntarily by the
Executive,  the date that the Executive notifies the Company of such termination
or any later date specified therein (which date shall not be later than 15 days
after the giving of such notice), as the case may be; or (c) if the Executive’s
employment is terminated as a result of the Executive’s death or
Disability,  the date of such death or the date of determination of such
Disability pursuant to Section 1.9, as the case may be, but to the extent any
payments or benefits provided herein do not qualify for an exclusion from
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder (the “Code”), a Date of Termination shall occur
only if such termination described in this Section 1.8 qualifies as a
“separation from service” under Section 409A.
 
3

--------------------------------------------------------------------------------

 
 
Section 1.9 Disability.  “Disability” shall be deemed to have occurred if the
Executive is rendered incapable of satisfactorily discharging his duties and
responsibilities to the Company because of physical or mental illness, and
either (i) the Executive becomes eligible to receive benefits under the
Company’s long-term disability plan as in effect on the Date of Termination, or
(ii) if the Company has no long-term disability plan in effect during such
period, Employee shall be incapable of performing his duties for a period of 90
consecutive days or 120 or more non-consecutive days within any consecutive
365-day period.  In the event of a dispute between the Company and the Executive
as to whether the Executive has a Disability, the determination shall be made by
a licensed medical doctor selected by the Company and agreed to by the
Executive. If the parties cannot agree on a medical doctor, each party shall
select a medical doctor and the two doctors shall select a third who shall be
the approved medical doctor for this purpose. The Executive agrees to submit to
such tests and examinations as such medical doctor shall deem appropriate.
 
Section 1.10 Good Reason.  “Good Reason” shall mean any of the following events
or conditions, provided that, the Executive shall have provided written notice
to the Company within 90 days of the initial existence of the condition
described in this Section 1.10 and, such event or condition continues uncured
for a period of 30 days after written notice thereof is given by the Executive
to the Company:
 
(a) A material reduction by the Company of the Executive's base salary that is
then in effect, without his prior consent;
 
(b) A material diminution in the Executive's duties and status as an executive
officer of the Company;
 
(c) A failure in any material respect by the Company to perform any of its
obligations to the Executive under this Agreement; or
 
(d) The relocation by the Company of the Executive’s principal place of
employment by the Company to a location that is more than 75 miles from the
location of the Company’s headquarters in Houston, Texas; provided that the
Company shall not be deemed to have relocated the Executive’s principal place of
business if the Company requires the Executive to perform his normal duties
outside of the above location for less than an aggregate of 120 days during any
consecutive period of 365 days, as long as no more than 30 days of any such 120
days are consecutive.
 
Section 1.11 Person.  “Person” shall mean a natural person or entity, and shall
also mean any partnership, limited partnership, limited liability company,
syndicate, or other group that would be treated as a Person under Sections
13(d)(3) or 14(d)(2) of the Exchange Act because it had been formed for the
purpose of acquiring, holding, or disposing of a security; provided that
“Person” shall not include an underwriter temporarily holding a security
pursuant to an offering of the security.
 
4

--------------------------------------------------------------------------------

 
 
Section 1.12 Section 409A.  “Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as amended, and all regulations and guidance
issued thereunder.
 
Section 1.13 Target Bonus.  “Target Bonus” shall refer to the target bonus
established for the Executive for the year in which the termination occurs
(waiving any subjective performance criteria and assuming achievement by the
Company of all objective performance goals of the bonus plan at exactly 100%).
 
Section 1.14 Protected Period.  “Protected Period” shall mean the period
beginning with the date of the Change of Control and continuing through the
second anniversary thereof.
 
Section 1.15 Termination Bonus.  “Termination Bonus” shall mean an amount equal
to the product of (a) the Target Bonus and (b) the fraction derived (expressed
as a decimal) by dividing (1) the number of days in the year that preceded the
date of termination by (2) 365.
 
Section 1.16 Voting Power.  “Voting Power” shall mean the rights vested, by law
or the Company’s Certificate of Incorporation, in the stockholders, or in one or
more classes of stockholders, to vote with respect to the election of directors.
 
 
 
TERM
 
Section 1.17 Agreement Term.  This Agreement shall commence on the Agreement
Date and continue in effect through December 31, 2009, provided, however, that,
commencing on January 1, 2010 and each January 1st that is the second
anniversary date thereafter, the term of this Agreement shall automatically be
extended for two additional years unless, not later than 90 days prior to the
expiration date, the Company or the Executive shall give written notice that it
does not wish to extend the term of this Agreement, in which case the Agreement
shall, subject to Section 3.6, be terminated as of December 31 of the year that
notice is given. Notwithstanding any non-extension notice given by the Company,
if a Change of Control of the Company shall occur during the term of this
Agreement, this Agreement shall continue in effect through the second
anniversary of the Change of Control. For avoidance of doubt, if neither party
shall have given timely written notice of termination of this Agreement prior to
December 31, 2009, then the contract shall automatically be extended through
December 31, 2011, and so forth.
 
 
 
TERMINATION PRIOR TO CHANGE OF CONTROL
 
Section 1.18 Termination of Employment by the Company without Cause or by
Executive for Good Reason.  If during the term of this Agreement, and prior to a
Change of Control, the Company terminates the Executive’s employment without
Cause, or the Executive terminates his employment for Good Reason, the Executive
shall be entitled to the following:
 
5

--------------------------------------------------------------------------------

 
 
(a) In addition to the sums payable in accordance with Section 3.4, an amount
equal to the sum of (1) the Executive’s annual base salary in effect for the
fiscal year that the Date of Termination occurs and (2) the Termination Bonus,
which the Company shall pay such amount in a lump sum no later than 10 days
after the Date of Termination.
 
(b) Until the first anniversary of the Date of Termination, the Company shall
provide group life, long-term disability and health insurance benefits
(collectively, the “Group Benefits”) to the Executive commensurate with those
provided to the Executive immediately prior to the Date of Termination (with the
Executive to pay any portion of an insurance premium that the Executive paid
prior to the Date of Termination) or, alternatively, the Company shall reimburse
the out-of-pocket costs incurred by the Executive to obtain commensurate
benefits, including a gross-up payment to offset the income tax consequences of
such reimbursement; provided, that if the Executive is provided some or all of
his Group Benefits by a subsequent employer, the Company’s obligation hereunder
shall be limited to making up any shortfall to the extent the benefits provided
by the subsequent employer are less favorable than those provided by the
Company; and provided further, that Executive shall submit all benefit claims
and requests for reimbursement hereunder timely so that all payments due under
this Section 3.1(b) may be made by December 31 of the calendar year following
the year in which the expense was incurred.  Any gross-up payment shall be paid
no later than the end of the year following the year in which the Executive
remits the taxes to the applicable taxing authority.
 
(c) Continuation coverage under the Company’s plan(s) as required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) and the Company’s
group health plan(s), under the same terms and conditions applicable to other
Company employees.
 
(d) Automatic acceleration of the vesting of any stock options, restricted stock
or restricted stock units granted to the Executive by the Company that were
scheduled to vest by their terms within 12 months following the Date of
Termination.  To the extent this Section 3.1(d) changes the terms of stock
options, restricted stock or restricted stock units held by the Executive now or
in the future in a manner that is beneficial to the Executive, this Section
3.1(d) shall be deemed to be an amendment to the agreement between the Company
and the Executive setting forth the terms of such awards and shall form a part
of such agreement.
 
Section 1.19 Other Severance Plans.  If the Executive becomes entitled to
severance benefits under Section 3.1, the Company shall not be required to pay
to the Executive  any additional severance payment under any other severance or
salary continuation policy, plan, agreement or arrangement maintained by the
Company unless such other policy, plan, agreement or arrangement expressly
provides to the contrary, or unless Executive elects to take the benefits of
such other plan or plans in lieu of the severance benefit payable under Section
3.1.
 
Section 1.20 Termination for Other Reasons.  If during the term of this
Agreement, the Executive’s employment is terminated by the Company for Cause, by
the Executive without Good Reason, or as a result of Executive’s death or
Disability, this Agreement shall terminate without further obligation to the
Executive other than as provided in Section 3.4 hereof.
 
Section 1.21 Accrued Obligations and Other Benefits.  Upon the termination of
Executive’s employment for any reason, the Company shall promptly pay the
Executive or his legal representatives, in addition to any other benefits
provided herein, and in addition to any other benefits in which the Executive is
vested or becomes vested by virtue of the termination of his employment (a) the
Executive’s base salary accrued through the Date of Termination, and (b) any
accrued vacation pay, in each case to the extent not previously paid.
 
6

--------------------------------------------------------------------------------

 
 
Section 1.22 Stock Options and Other Incentives.  The benefits provided for in
this Article 3 are in addition to the value or benefit of any stock options,
restricted stock, performance shares or similar awards, the exercisability,
vesting or payment of which is accelerated or otherwise enhanced pursuant to the
terms of any stock incentive plan or agreement heretofore or hereafter adopted
by the Company upon a termination of Executive’s employment.
 
Section 1.23 Company Decision to not Renew Agreement. If during the two-year
period beginning with January 1 of the year following the date the Company gives
to the Executive a non-extension notice under Section 2.1, the Company
terminates the Executive without Cause or the Executive terminates his
employment for Good Reason, then the Executive shall be entitled to the same
benefits as are provided under Section 3.1.
 
 
 
TERMINATION FOLLOWING A CHANGE OF CONTROL
 
Section 1.24 Termination by the Company without Cause.  If following a Change of
Control, the Company during the Protected Period terminates the Executive’s
employment without Cause, or the Executive terminates his employment for Good
Reason, the Executive shall, subject to Section 4.2 hereof, be entitled to the
following:
 
(a) In addition to sums payable under Section 4.4, an amount equal to two times
the sum of (a) the Executive’s annual base salary in effect for the fiscal year
in which the Date of Termination occurs and (B) the Target Bonus.  The Company
shall pay such amount in a lump sum no later than 10 days following the Date of
Termination.
 
(b) Until the second anniversary of the Date of Termination, the Company shall
provide Group Benefits to the Executive commensurate with those provided to the
Executive immediately prior to the Date of Termination (with the Executive to
pay any portion of an insurance premium that the Executive paid prior to the
Date of Termination) or, alternatively, the Company shall reimburse the
out-of-pocket costs incurred by the Executive to obtain commensurate benefits,
including a gross-up payment to offset the income tax consequences of such
reimbursement; provided, that if Executive is provided some or all of his Group
Benefits by a subsequent employer, the Company’s obligation hereunder shall be
limited to making up any shortfall to the extent the benefits provided by the
subsequent employer are less favorable than those that would be provided
hereunder by the Company, and provided further, that Executive shall submit all
benefit claims and requests for reimbursement hereunder timely so that all
payments due under this Section 4.1(b) may be made by December 31 of the
calendar year following the year in which the expense was incurred.  Any
gross-up payment made hereunder shall be paid no later than the end of the year
following the year in which the Executive remits the taxes to the applicable
taxing authority.
 
7

--------------------------------------------------------------------------------

 
 
(c) Continuation coverage under the Company’s plan(s) as required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) and the Company’s
group health plan(s), under the same terms and conditions applicable to other
Company employees.
 
(d) Automatic acceleration of the vesting of all stock options, restricted stock
or restricted stock units granted to the Executive by the Company prior to the
Date of Termination.  To the extent this Section 4.1(d) changes the terms of
stock options, restricted stock or restricted stock units held by the Executive
now or in the future in a manner that is beneficial to the Executive, this
Section 4.1(d) shall be deemed to be an amendment to the agreement between the
Company and the Executive setting forth the terms of such awards and shall form
a part of such agreement.
 
Section 1.25 Other Severance Plans.  If the Executive becomes entitled to
receive severance benefits under Section 4.1, the Company shall not be required
to pay the Executive any additional severance payment under any other severance
or salary continuation policy, plan, agreement or arrangement maintained by the
Company unless such other policy, plan, agreement or arrangement expressly
provides to the contrary, or unless Executive elects to take the benefits of
such other plan or plans in lieu of the  severance payment payable under Section
4.1.
 
Section 1.26 Termination for Other Reasons.  If during the Protected Period, the
Executive’s employment is terminated by the Company for Cause, by the Executive
without Good Reason, or as a result of Executive’s death or Disability, this
Agreement shall terminate without further obligation to the Executive other than
as provided in Section 4.4 hereof.
 
Section 1.27 Accrued Obligations and Other Benefits.  Upon the termination of
Executive’s employment for any reason, the Company shall promptly pay the
Executive or his legal representatives, in addition to any other benefits
provided herein, (a) the Executive’s base salary accrued through the Date of
Termination and (b) any accrued vacation pay, in each case to  the extent not
previously paid.
 
Section 1.28 Stock Options and Other Incentives.  The benefits provided for in
this Article 4 are in addition to the value or benefit of any stock options,
restricted stock, performance shares or similar awards, the exercisability,
vesting or payment of which is accelerated or otherwise enhanced pursuant to the
terms of any stock incentive plan or agreement heretofore or hereafter adopted
by the Company upon a termination of Executive’s employment.
 
Section 1.29 Excise Tax Provision.
 
(a) Notwithstanding any other provision of this Agreement, if a Change of
Control occurs during the term of this Agreement, and any of the payments or
benefits received or to be received by the Executive in connection with the
Change of Control or the Executive’s termination of employment (whether pursuant
to this Agreement or any other plan, arrangement or agreement with the Company,
any Person whose actions cause a Change of Control or any Affiliate of the
Company or such Person) (all such payments and benefits, including those under
Section 4.1, but excluding any payment made under this Section 4.6, being
“Initial Payments”) will be subject (in whole or in part) to an excise tax
imposed by section 4999 of the Code or any similar tax (the “Excise Tax”), the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of (i) any
Excise Tax on the Initial Payments, (ii) any federal, state and local income and
employment taxes on the Gross-Up Payment, (iii) any Medicare tax on the Gross-Up
Payment, and (iv) the Excise Tax on the Gross-Up Payment, shall be equal to the
Initial Payments.
 
8

--------------------------------------------------------------------------------

 
 
(b) For purposes of determining whether any of the Initial Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all Initial
Payments shall be deemed “parachute payments” (within the meaning of the Code)
unless, in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to
the Executive and selected by the accounting firm which was, immediately prior
to the Change of Control, the Company’s independent auditor (the “Auditor”),
such Initial Payments (in whole or in part) do not constitute parachute
payments, (ii) all “excess parachute payments” (within the meaning of the Code)
shall be deemed to be subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
the Code) in excess of the “Base Amount” (within the meaning of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Auditor in accordance with the principles
of the Code.  For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on the
date of termination of the Executive’s employment (or if there is no date of
termination, then the date on which the Gross-Up Payment is calculated for
purposes of this Section 4.6), net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
 
(c) If the Excise Tax is finally determined to be less than the amount that was
used to calculate the Gross-Up Payment, the Executive shall repay to the
Company, within ten business days following the date that the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to the
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at the rate provided in section 1274(b)(2)(B) of the Code).  If the
Excise Tax is determined to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within ten business days following the time that
the amount of such excess is finally determined, but in no event later than the
end of the year following the year in which Executive remits the Excise Tax and
related taxes to the applicable taxing authority.  The Executive and the Company
shall reasonably cooperate in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Initial Payments.
 
9

--------------------------------------------------------------------------------

 
 
(d) The Gross-Up Payment provided in this Section 4.6 shall be paid no later
than the “Payment Day.”  The Payment Day shall be the tenth business day
following the Date of Termination or, if the Executive becomes entitled, before
the Executive’s employment is terminated, to a Gross-Up Payment under this
Section 4.6, then not later than the tenth business day following the date as of
which the present value of the Initial Payments is calculated for purposes of
determining the amount of such Gross-Up Payment, but in no event later than the
end of the year following the year in which the Executive remits the Excise Tax
and related taxes to the applicable taxing authority.  Notwithstanding the
foregoing, if the Gross-Up Payment cannot be finally determined on or before the
Payment Day, the Company shall pay to the Executive on the Payment Day an
estimate, as determined in accordance with Section 4.6(b), of the minimum amount
of the Gross-Up Payment to which the Executive is entitled and shall pay the
remainder of the Gross-Up Payment (together with interest on the remainder at
the rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth day after the
Payment Day.  If the estimated Gross-Up Payment that is paid exceeds the amount
subsequently determined to have been due, the Executive shall repay such excess
to the Company no later than the  tenth business day after demand by the Company
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code).  At the time that any Gross-Up Payment is made pursuant to Section 4.6(a)
(and at the time that any additional Gross-Up Payment is made pursuant to
Section 4.6(c)), the Company shall provide the Executive with a written
statement setting forth the calculation of any such payment and the basis for
such calculation including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinion or advice which is in writing shall be
attached to the statement).
 
(e) The procedures set forth in Appendix A shall apply to any written or oral
communication received by either party with respect to any question, adjustment,
assessment or pending or threatened audit, examination, investigation or
administrative, court or other proceeding which, if pursued successfully, could
result in or give rise to a claim by the Executive under this Section 4.6 (a
“Claim”). A party receiving a Claim shall promptly notify the other party of its
receipt of such Claim (a “Tax Claim Notice”).
 
 
 
ACTICLE 5
NONDISCLOSURE, NONCOMPETITION AND NONSOLICITATION
 
Section 5.1 Nondisclosure of Confidential Information.  As long as Executive is
an employee of the Company, the Executive shall hold in a fiduciary capacity for
the benefit of the Company all Confidential Information which the Executive
obtained during the Executive’s employment (whether prior to or after the
Agreement Date) and shall use such Confidential Information solely in the good
faith performance of his duties for the Company.  If the employment of the
Executive is terminated for any reason, then, commencing with the Date of
Termination and continuing perpetually thereafter, the Executive shall (a) not
communicate, divulge or make available to any Person (other than the Company)
any such Confidential Information, except with the prior written consent of the
Company or as may be required by law or legal process, and (b) deliver promptly
to the Company upon its written request any Confidential Information in his
possession, including any duplicates thereof and any notes or other records the
Executive has prepared with respect thereto, provided that Executive need not
deliver to the Company, and may retain, one copy of any personal diaries,
calendars, rolodexes or personal notes of correspondence.  If the provisions of
any applicable law or the order of any court would require the Executive to
disclose or otherwise make available any Confidential Information to a
governmental authority or to any other third party, the Executive shall give the
Company, unless it is unlawful to do so, prompt prior written notice of such
required disclosure and an opportunity to contest the requirement of such
disclosure or apply for a protective order with respect to such Confidential
Information by appropriate proceedings.
 
10

--------------------------------------------------------------------------------

 
 
Section 5.2 Noncompetition; Nonsolicitation.  During the term of this Agreement
and for a period following the Date of Termination of (i) two years if the
Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason, and (ii) one year if the Executive’s employment
is terminated by the Company without Cause or by the Executive for Good
Reason,  the Executive will not, anywhere in the world where the Company is then
doing business, and directly or indirectly:
 
(a) carry on or engage in, as an employee, officer, director, stockholder,
owner, partner, or joint venturer, or in a managerial capacity, whether as an
executive, independent contractor, consultant, advisor or otherwise, or as a
sales representative or otherwise, any business in direct competition with the
Business, provided that the foregoing shall not prohibit the Executive from
acquiring as an investment not more than one percent of the capital stock of a
competing business whose stock is traded on a national securities exchange;
 
(b) contact any customer of the Company to solicit, divert or entice away the
business of such customer, or otherwise disrupt the relationship between such
customer and the Company;
 
(c) solicit, induce, influence or attempt to influence any supplier, lessor,
lessee, licensor, partner, joint venturer, potential acquiree or any other
person who has a business relationship with the Company, or who on the Date of
Termination is engaged in discussions or negotiations to enter into a business
relationship with the Company, to discontinue, reduce or limit the extent of
such relationship with any of the Companies; or
 
(d) make contact with any employee of the Company for the purpose of soliciting
such employee for hire, whether as an employee, independent contractor,
consultant or otherwise, or otherwise disrupting such employee’s relationship
with the Company.
 
Attached to this Agreement as Appendix B is a list of jurisdictions where the
Company is doing business as of the Agreement Date.  The Executive agrees that
he will, at any time prior to the Date of Termination, and at the Company’s
request, promptly execute any amendment or modification of Appendix B that is
necessary to reflect additional jurisdictions which should be listed on Appendix
B,  including, without limitation, to add any additional jurisdictions where the
Company engages in business in the future.  All references to Appendix B in this
Agreement shall be deemed to refer to Appendix B as so amended or modified.
 
11

--------------------------------------------------------------------------------

 
 
Section 5.3 Injunctive Relief; Forfeiture of Future Payments and Benefits; Other
Remedies.  The Executive acknowledges that a breach by the Executive of Sections
5.1 or 5.2 herein would cause immediate and irreparable harm to the Company for
which an adequate monetary remedy does not exist; hence, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of the
provisions of Sections 5.1 or 5.2 herein during or after the Date of
Termination, the Company shall be entitled to injunctive relief restraining the
Executive from such violation without the necessity of proof of actual damage or
the posting of any bond, except as required by non-waivable, applicable
law.  Nothing herein, however, shall be construed as prohibiting the Company
from pursuing any other remedy at law or in equity to which the Company may be
entitled under applicable law in the event of a breach or threatened breach of
this Agreement by the Executive, including without limitation the recovery of
damages and/or costs and expenses, such as reasonable attorneys’ fees, incurred
by the Company as a result of any such breach or threatened breach.  In addition
to the foregoing remedies, the Company shall have the right upon the occurrence
of any breach of any nondisclosure, noncompetition or nonsolicitation covenant
contained in this Article 5, to cancel any unpaid severance payments, salary,
bonus, commissions or reimbursements otherwise outstanding at the Date of
Termination, including the suspension or elimination of payments and benefits
under Articles 3 and 4.  The Executive acknowledges that any such suspension or
elimination of payments would not constitute, and should not be characterized
as, liquidated damages.
 
Section 5.4 Governing Law of this Article 5; Consent to Jurisdiction.  Any
dispute regarding the reasonableness of the covenants and agreements set forth
in this Article 5 or the territorial scope or duration thereof or the remedies
available to the Company upon any breach of such covenants and agreements, shall
be governed by and interpreted in accordance with the laws of Texas.  The
parties agree that it is their mutual intent that the provisions of this
Agreement be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect, and, to the extent permitted by applicable
law, the parties waive any provision of applicable law that would render any
provision of Article 5 invalid or unenforceable.
 
Section 5.5 The Executive’s Understanding of this Article.  The Executive
represents to the Company that he has read and understands, and agrees to be
bound by, the terms of this Article 5 (including Appendix B hereto).  The
Executive acknowledges that the covenants contained in Article 5 are the result
of arm’s-length bargaining and are fair and reasonable in light of (a) the
importance of the functions performed by the Executive and the length of time it
would take the Company to find and train a suitable replacement, and (b) the
nature and scope of the operations of the Company.
 
 
ACTICLE 6
MISCELLANEOUS
 
Section 6.1 Binding Effect; Successors.
 
(a) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors or assigns, but the Company may assign this Agreement only
(i) to an Affiliate or (ii) pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company; and such assignee or transferee assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or as a
matter of law.
 
12

--------------------------------------------------------------------------------

 
 
(b) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.
 
(c) The Company shall require any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation or otherwise) all or substantially
all of the assets or businesses of the Company to assume unconditionally in
writing this Agreement.
 
(d) The Company shall also require all entities that control or that after a
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree in writing to cause to be performed all of the
obligations under this Agreement.
 
Section 6.2 Notices.  All notices, claims, demands, or consents contemplated
hereunder must be in writing and shall be deemed to have given upon receipt of
delivery by: (a) hand (against a receipt therefor), (b) certified or registered
mail, postage prepaid, return receipt requested, (c) a nationally recognized
overnight courier service (against a receipt therefor) or (d) facsimile
transmission with confirmation of receipt.  All such notices must be addressed
as follows:
 
If to the Company, to:
 
Cal Dive International, Inc.
2500 CityWest Blvd, Suite 2200
Houston, Texas  77042
Facsimile:      713-586-7338
Attention:       Lisa M. Buchanan
                     General Counsel
 
If to the Executive, to:
 
G. Kregg Lunsford
7834 Bryker Woods Drive
Houston, Texas  77055
 
or such other address as to which any party hereto may have notified the other
in writing.
 
Section 6.3 Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Texas without
regard to principles of conflict of laws.
 
Section 6.4 Withholding.  The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
 
Section 6.5 Amendment, Waiver.  No provision of this Agreement may be modified,
amended or waived except by an instrument in writing signed by both parties.
 
13

--------------------------------------------------------------------------------

 
 
Section 6.6 Severability of Article 5.  If any term or provision of Article 5 of
this Agreement, or the application thereof to any person or circumstance, shall
at any time or to any extent be invalid, illegal or unenforceable in any respect
as written, the Executive and the Company intend for any court construing the
terms and provisions of Article 5 to modify or limit such provision so as to
render it valid and enforceable to the fullest extent allowed by law.  Any such
provision that is not susceptible of such reformation shall be ignored so as to
not affect any other term or provision of Article 5, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby.
 
Section 6.7 Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement shall not constitute a waiver of any subsequent
breach thereof.
 
Section 6.8 Remedies Not Exclusive.  No remedy specified herein shall be deemed
an exclusive remedy, and accordingly, in addition to all of the rights and
remedies provided for in this Agreement, the parties shall have all other rights
and remedies available by applicable law.
 
Section 6.9 Company’s Reservation of Rights.  The Executive serves at the
pleasure of the board of directors and that the Company has the right at any
time to terminate the Executive’s employment by the Company, or to change or
diminish his status, subject to the rights of the Executive to claim the
benefits conferred by this Agreement.
 
Section 6.10 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
Section 6.11 Release.  Notwithstanding anything in this Agreement to the
contrary, Executive shall not be entitled to receive any payments pursuant to
Articles 3 and 4 of this Agreement until Executive has executed a general
release of all claims Executive may have against the Company in a form
reasonably acceptable to the Company.
 
Section 6.12 Indemnification.  The Executive shall be entitled to those
indemnification protections and rights as are afforded pursuant to the
indemnification agreement entered into between the Company and the Executive
that is dated as of May 7, 2007.
 
Section 6.13 Mutual Nondisparagement.  Each party agrees that, following the
Executive’s termination of employment, such party will not make any public
statements which materially disparage the other party.  Notwithstanding the
foregoing, nothing in this Section 6.13 shall prohibit any person from making
truthful statements when required by law, order of a court or other body having
jurisdiction.
 
Section 6.14 Assistance with Claims.  Executive agrees that, consistent with the
Executive’s business and personal affairs, during and after his employment by
the Company, he will assist the Company in the defense of any claims, or
potential claims that may be made or threatened to be made against it in any
legal, arbitration or governmental proceeding or investigation (a “Proceeding”),
and will assist the Company in the prosecution of any claims that may be made by
the Company in any Proceeding.  The Company shall reimburse Executive for all of
Executive’s reasonable out-of- pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees and, following the Date of
Termination, shall pay a reasonable per diem fee that is commensurate with the
services required of the Executive.
 
14

--------------------------------------------------------------------------------

 
 
Section 6.15 No Set-Off; No Mitigation Obligation.  The obligations of the
Company to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others other than as set forth in
Sections 3.1(b), 3.2, 4.1(b), 4.2 and 5.3 hereof.  In no event shall the
Executive be obligated to seek other employment or take any other action to
mitigate the amounts or benefits payable to the Executive under any of the
provisions of this Agreement.
 
Section 6.16 Benefit Plans.  If, for any period during which the Executive is
entitled to continued benefits under this Agreement, the Company reasonably
determines that the Executive cannot participate in any benefit plan because he
is not actively performing services for the Company, then, in lieu of providing
benefits under any such plan, the Company shall provide comparable benefits or
the cash equivalent of the cost thereof (after taking into account all tax
consequences thereof to the Executive and the Executive’s dependents as the case
may be) to the Executive and, if applicable, the Executive’s dependents through
other arrangements.
 
Section 6.17 Resignation from Board of Directors.  If the Executive is a
director of the Company and his status as an employee is terminated for any
reason other than death, the Executive shall, if requested by the Company, and
as a condition to be paid or reimbursed any amounts or benefits hereunder,
immediately resign as a director of the Company.
 
Section 6.18 Mediation; Preservation of Legal Rights.  Except as may be
otherwise provided in Article 5 of this Agreement, any dispute or controversy
arising under or in connection with this Agreement (“Dispute”) shall be settled
in accordance with the procedures described in this Section 6.18.
 
(a) The parties shall attempt in good faith to resolve any Dispute promptly by
discussions between Executive and executives or members of the Board of
Directors of Company (“Company Representatives”) who have authority to settle
the Dispute.  Either party may give to the other party notice (a “Dispute
Notice”) of any Dispute not resolved in the normal course of business.  Within
five days after delivery of such notice, the Executive and Company
Representatives shall agree upon a mutually acceptable time and place to meet
and shall meet at the time and place agreed, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the Dispute.  The first such meeting shall take place within 30 days of
the Dispute Notice.  If the parties are unable to resolve the Dispute within 30
days of the first meeting, or if the parties fail to agree on a time and place
for an initial meeting within five days of delivery of the Dispute Notice,
either party may initiate mediation and litigation of the Dispute as provided
hereinafter.  If a party intends to be accompanied at any meeting by an
attorney, the other party shall be given at least three business days’ notice of
that intention and may also be accompanied by an attorney.  All discussions
pursuant to this Section 6.18 shall be treated as compromise and settlement
negotiations for the purposes of applicable rules of evidence and procedure.
 
15

--------------------------------------------------------------------------------

 
 
(b) If the Dispute is not resolved through discussion as provided in Section
6.18(a), either disputing party may require the other to submit to non-binding
mediation with the assistance of a neutral, unaffiliated mediator.  If the
parties are unable to agree upon a neutral party, they shall seek the assistance
of the company’s outside general counsel in the selection process.
 
(c) If the parties are unable to resolve the Dispute through the foregoing
non-binding procedures, each party shall have the full right to seek resolution
of the Dispute through legal action.  Any lawsuit relating to a Dispute arising
out of or relating to this Agreement that is not resolved by the non-binding
procedures provided above must be brought in a state or federal court located in
Harris County, Texas.  The parties agree to waive trial by jury.
 
(d) Notwithstanding the Dispute resolution provisions of this Section 6.18,
either party may bring an action in a court of competent jurisdiction in an
effort to enforce the provisions of this Section 6.18 and to seek injunctive
relief to protect the party’s rights pending resolution of a Dispute pursuant to
Section 6.18.
 
Section 6.19 Company’s Representations.  The Company represents and warrants
that it is fully authorized to enter into this Agreement, that the Agreement has
been duly authorized by all necessary corporate action, that the performance of
its obligations under this Agreement will not violate any agreement between it
and any other person, firm or organization or any applicable law or regulation
and that this Agreement is enforceable in accordance with its terms.
 
Section 6.20 Entire Agreement.  This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior and contemporaneous agreements, if any, between the parties relating to
the subject matter hereof.
 
Section 6.21 Deferred Compensation Laws.  The payments and benefits provided
herein are intended to meet the requirements of exclusions from compliance with
Section 409A of the Code.  If the compensation agreed to be paid to the
Executive by the Company hereunder does constitute non-qualified deferred
compensation subject to Section 409A and the provisions hereof do not meet the
requirements of Section 409A, the parties agree to negotiate in good faith
amendments to the Agreement necessary or desirable to avoid additional taxes and
penalties imposed by Section 409A as a result of the compensation agreed to be
paid hereunder.
 
Section 6.22 Certain Pre-Change-of-Control Terminations.  Notwithstanding any
other provision of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change of Control by the Company without Cause
or by the Employee with Good Reason, if (i) the Employee’s employment is
terminated by the Company without Cause prior to a Change of Control (whether or
not a Change of Control actually occurs) and such termination was at the request
or direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change of Control, (ii) the Employee
terminates his employment for Good Reason prior to a Change of Control (whether
or not a Change of Control actually occurs) and the act, circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person,
or (iii) the Employee’s employment is terminated by the Company without Cause or
by the Employee for Good Reason and such termination without Cause or the act,
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change of Control and occurred after either a
letter of intent with respect to such a transaction or a public announcement of
a proposed transaction is made,  provided that, in the case of (iii) above,  any
requirement that the Company pay the amounts required by Section 4.1(a) shall
only be required if the transaction is in fact consummated, and if the proposed
transaction is abandoned or terminated by the Company or the other Person prior
to consummation, then the Executive’s entitlement to a payout under Section
4.1(a) shall revert to that required under the first sentence of Section 3.1(a)
hereof (as if a deemed Change of Control had not happened).
 
16

--------------------------------------------------------------------------------

 
 
Section 6.23 Survival.  Notwithstanding the expiration of the term of this
Agreement by virtue of Section 2.1 or otherwise, any provision of this Agreement
which by its terms is intended to have continuing effect beyond the date on
which the term of this Agreement expires, shall continue in full force and
effect and shall be enforceable in accordance with its terms by the parties
hereto.
 
IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Agreement Date.
 
 

 
COMPANY:
     
CAL DIVE INTERNATIONAL, INC.
             
By:
/s/ Quinn J. Hébert
   
Name:   Quinn J. Hébert
Title:     President and
    Chief Executive Officer

 
 

 
EXECUTIVE:
         
/s/ Kregg Lunsford
 
G. Kregg Lunsford

 

 
17

--------------------------------------------------------------------------------

 

Appendix A
 
 
1.           If a Claim is asserted against Executive (“Executive Claim”), the
Executive shall take or cause to be taken such action in connection with
contesting such Executive Claim as the Company shall reasonably request in
writing from time to time, including the retention of counsel and experts as are
reasonably designated by the Company (it being understood and agreed by the
parties hereto that the terms of any such retention shall expressly provide that
the Company shall be solely responsible for the payment of any and all fees and
disbursements of such counsel and any experts) and the execution of powers of
attorney, provided that:
 
(a)           within 30 calendar days after the Company receives or delivers, as
the case may be, the Tax Claim Notice relating to such Executive Claim (or such
earlier date than any payment of the taxes claimed is due from Executive, but in
no event sooner than five calendar days after the Company receives or delivers
such Tax Claim Notice), the Company shall have notified Executive in writing
(“Election Notice”) that the Company does not dispute its obligations (including
but not limited to, its indemnity obligations) under this Agreement and that the
Company elects to contest, and to control the defense or prosecution of, such
Executive Claim at the Company’s sole risk and sole cost and expense; and
 
(b)           the Company shall have advanced to Executive on an interest-free
basis, the total amount of the tax claimed in order for Executive, at the
Company’s request, to pay or cause to be paid the tax claimed, file a claim for
refund of such tax and, subject to the provisions of the last sentence of
paragraph 3 below, sue for a refund of such tax if such claim for refund is
disallowed by the appropriate taxing authority and shall indemnify and hold
Executive harmless, on a fully grossed-up after tax basis, from any tax imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and
 
(c)           the Company shall reimburse Executive for any and all costs and
expenses resulting from any such request by the Company and shall indemnify and
hold Executive harmless, on a fully grossed-up after-tax basis, from any tax
imposed as a result of such reimbursement.
 
2.           Subject to the provisions of paragraph 1 hereof, the Company shall
have the right to defend or prosecute, at the sole cost, expense and risk of the
Company, such Executive Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by the Company to a Final
Determination, provided, however, that (i) the Company shall not, without
Executive’s prior written consent, enter into any compromise or settlement of
such Executive Claim that would adversely affect Executive, (ii) any request
from the Executive regarding any extension of the statute of limitations
relating to assessment, payment, or collection of taxes for the taxable year of
Executive with respect to which the contested issues involved in, and amount of,
Executive Claim relate is limited solely to such contested issues and amount,
and (iii) the Company’s control of any contest or proceeding shall be limited to
issues with respect to Executive Claim and Executive shall be entitled to settle
or contest, in his sole and absolute discretion, any other issue raised by the
Internal Revenue Service or any other taxing authority.  So long as the Company
is diligently defending or prosecuting such Executive Claim, Executive shall
provide or cause to be provided to the Company any information reasonably
requested by the Company that relates to such Executive Claim, and shall
otherwise cooperate with the Company and its representatives in good faith in
order to contest effectively such developments and events relating to any such
Executive Claim (including without limitation, providing to Executive copies of
all written materials pertaining to any such Executive Claim), and Executive or
his authorized representatives shall be entitled, at Executive’s expense, to
participate in all conferences, meetings and proceedings relating to any such
Executive Claim.
A-1
 

--------------------------------------------------------------------------------

 
 
3.           If, after actual receipt by Executive of an amount of a tax claimed
(pursuant to an Executive Claim) that has been advanced by the Company pursuant
to Section 1(b) hereof, the extent of the liability of the Company hereunder
with respect to such tax claimed has been established by a Final Determination
(as defined below), Executive shall promptly pay or cause to be paid to the
Company any refund actually received by, or actually paid or credited to,
Executive by the taxing authority related thereto), except to the extent that
any amounts are then due and payable by the Company to Executive, whether under
the provisions of this Agreement or otherwise.  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 1(b), a
determination is made by the Internal Revenue Service or other appropriate
taxing authority that Executive shall not be entitled to any refund with respect
to such tax claimed, and the Company does not notify Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of any Gross-Up Payments and other payments required to be
paid hereunder.
 
4.           With respect to any Executive Claim, if the Company fails to
deliver an Election Notice to Executive within the period provided in Section
1(a) hereof or, after delivery of such Election Notice, the Company fails to
comply with the provisions of paragraph 1(b) and (c) and paragraph 2 hereof,
then Executive shall at any time thereafter have the right (but not the
obligation), at his election and in his sole and absolute discretion, to defend
or prosecute, at the sole cost, expense and risk of the Company such Executive
Claim.  Executive shall have full control of such defense or prosecution and
such proceedings, including any settlement or compromise thereof.  If requested
by Executive, the Company shall cooperate, and shall cause its Affiliates to
cooperate, in good faith with Executive and his authorized representatives in
order to contest effectively such Executive Claim, the Company may attend, but
not participate in or control, any defense, prosecution, settlement or
compromise of any Executive Claim controlled by Executive pursuant to this
paragraph 4 and shall bear its own costs and expenses with respect thereto.  In
the case of any Executive Claim that is defended or prosecuted by Executive,
Executive shall, from time to time, be entitled to current payment, on a fully
grossed-up after tax basis, from the Company with respect to costs and expenses
incurred by Executive in connection with such defense or prosecution.
 
5.           In the case of any Executive Claim that is defended or prosecuted
to a Final Determination pursuant to the terms of this Appendix A, the Company
shall pay, on a fully grossed-up after tax basis, to Executive in immediately
available funds the full amount of any taxes arising or resulting from or
incurred in connection with such Executive Claim that have not theretofore been
paid by the Company to Executive, together with the costs and expenses, on a
fully grossed-up after tax basis, incurred in connection therewith that have not
theretofore been paid by the Company to Executive, within ten calendar days
after such Final Determination.  In the case of any Executive Claim not covered
by the preceding sentence, the Company shall pay, on a fully grossed-up after
tax basis, to Executive in immediately available funds the full amount of any
taxes arising or resulting from or incurred in connection with such Executive
Claim at least ten calendar days before the date payment of such taxes is due
from Executive, except where payment of such taxes is sooner required under the
provisions of this paragraph 5, in which case payment of such taxes (and
payment, on a fully grossed-up after tax basis, of any costs and expenses
required to be paid under this paragraph 5 shall be made within the time and in
the manner otherwise provided in this paragraph 5).
A-2
 

--------------------------------------------------------------------------------

 
 
6.           For purposes of this Agreement, the term “Final Determination”
shall mean (A) a decision, judgment, decree or other order by a court or other
tribunal with appropriate jurisdiction, which has become final and
non-appealable; (B) a final and binding settlement or compromise with an
administrative agency with appropriate jurisdiction, including, but not limited
to, a closing agreement under Section 7121 of the Code; (C) any disallowance of
a claim for refund or credit in respect to an overpayment of tax unless a suit
is filed on a timely basis; or (D) any final disposition by reason of the
expiration of all applicable statues of limitations.
 
7.           Any payments to be made by the Company to the Executive described
herein shall be made within the periods necessary to avoid the imposition of
additional tax and penalties on the Executive under Section 409A.  Any tax
Gross-Up Payments provided for herein must be made no later than the end of the
year following the year in which the Executive remits the taxes to the
applicable taxing authority.
 

A-3
 
 

--------------------------------------------------------------------------------

 

Appendix B
 
 
JURISDICTIONS
 
 
 
Texas
Louisiana
Mexico
Singapore
Australia
U.A.E.


B-1
 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1
TO
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
 
 
This Amendment No. 1 to Severance and Change of Control Agreement (“Amendment
No. 1”) between Cal Dive International, Inc., a Delaware corporation (the
“Company”), and G. Kregg Lunsford (the “Executive”) is dated as of January 1,
2009 (the “Effective Date”).
 
WITNESSETH
 
WHEREAS, the Company and the Executive entered into a Severance and Change of
Control Agreement dated as of January 1, 2008 (the “Agreement”);
 
WHEREAS, pursuant to Section 5.2 of the Agreement the Executive agreed to
execute any amendment or modification of Appendix B that is necessary to
properly reflect the jurisdictions that should be listed on Appendix B;
 
WHEREAS, the Executive has been and will continue to be an Executive of the
Company and as a result has had, and will continue to gain, access to and
knowledge of certain trade secrets and other confidential information regarding
the Company, including without limitation, the assets, manner of doing business,
processes, techniques, and other proprietary information which constitutes a
valuable asset of the Company;
 
WHEREAS, the payments and benefits provided through the Agreement are intended
to qualify for an exclusion from Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance thereunder (“Section 409A”)
and the final Section 409A regulations require that a termination for “Good
Reason” occur within a specified period following the event that constitutes
“Good Reason”; and
 
WHEREAS, the Executive and the Company mutually desire to amend the Agreement
to:  (i) update Appendix B thereto, (ii) expand on the definition of “Business”
and add a definition of “Prohibited Territories” therein, and (iii) revise
Sections 1.10, 5.1, 5.2 and 5.4 thereof, all as set forth in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual undertakings of this Amendment
and the Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1. Section 1.2 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 1.2     Business.  “Business” shall mean the subsea marine construction
business of the Company, including manned diving, pipelay and pipe burial
services, platform installation and salvage services.
 
 

--------------------------------------------------------------------------------

 
 
2. Sections 1.12 through 1.16 of the Agreement shall be re-numbered as Sections
1.13 through 1.17 and a new Section 1.12 shall be added to the agreement to read
in its entirety as follows:
 
Section 1.12     Prohibited Territories.  “Prohibited Territories” shall mean
those jurisdictions listed on Appendix B attached hereto, as it may be amended
or modified from time to time in accordance with the provisions of Section 5.2
hereof.
 
3. Section 1.10 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 1.10     Good Reason.  “Good Reason” shall mean any of the following
events or conditions, provided that, (a) the Executive shall have provided
written notice to the Company within 90 days of the initial existence of the
condition described in this Section 1.10, (b) such event or condition continues
uncured for a period of 30 days after written notice thereof is given by the
Executive to the Company and (c) the Date of Termination is no later than 180
days following the date of the initial existence of the condition described in
this Section 1.10 that constitutes Good Reason; and provided further that, once
there are more than three events that constitute Good Reason within any
consecutive 12-month period, the need for the Executive to give notice is
eliminated and the Company shall have no opportunity to cure:
(i)           A material reduction by the Company of the Executive's base salary
that is then in effect, without his prior consent;
 
(ii)           A material diminution in the Executive's duties and status as an
executive officer of the Company;
 
(iii)           A failure in any material respect by the Company to perform any
of its obligations to the Executive under this Agreement; or
 
(iv)           The relocation by the Company of the Executive’s principal place
of employment by the Company to a location that is more than 75 miles from the
location of the Executive’s principal place of employment by the Company as of
the Agreement Date; provided that the Company shall not be deemed to have
relocated the Executive’s principal place of employment if the Company requires
the Executive to perform his normal duties outside of the above location for
less than an aggregate of 120 days during any consecutive period of 365 days, as
long as no more than 30 days of any such 120 days are consecutive.
 
2

--------------------------------------------------------------------------------

 
 
4. Section 5.1 of the Agreement shall be, and is hereby amended to read in its
entirety as follows:
 
Section 5.1     Nondisclosure of Confidential Information.  Executive
acknowledges and agrees that in the course of his employment, he has been in a
position to have access to and develop Confidential Information.  The Company
promises to continue to provide Confidential Information to Executive during his
tenure as an employee of the Company.  As long as Executive is an employee of
the Company, the Executive shall hold in a fiduciary capacity for the benefit of
the Company all Confidential Information which the Executive obtained during the
Executive’s employment (whether prior to or after the Agreement Date) and shall
use such Confidential Information solely in the good faith performance of his
duties for the Company.  If the employment of the Executive is terminated for
any reason, then, commencing with the Date of Termination and continuing
perpetually thereafter, the Executive shall (a) not communicate, divulge or make
available to any Person (other than the Company) any such Confidential
Information, except with the prior written consent of the Company or as may be
required by law or legal process, and (b) deliver promptly to the Company upon
its written request any Confidential Information in his possession, including
any duplicates thereof and any notes or other records the Executive has prepared
with respect thereto, provided that Executive need not deliver to the Company,
and may retain, one copy of any personal diaries, calendars, rolodexes or
personal notes of correspondence.  If the provisions of any applicable law or
the order of any court would require the Executive to disclose or otherwise make
available any Confidential Information to a governmental authority or to any
other third party, the Executive shall give the Company, unless it is unlawful
to do so, prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.
 
5. Section 5.2 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 5.2     Noncompetition; Nonsolicitation.  The Executive acknowledges
that in the course of his employment with the Company he has become familiar,
and during the course of his employment with the Company he will become
familiar, with such Confidential Information, that he has developed the goodwill
of the Company and will continue to be in a position to develop the goodwill of
the Company, and that his services have been and will be of special, unique and
extraordinary value to the Company.
 
3

--------------------------------------------------------------------------------

 
 
Therefore, the Executive agrees that during the term of this Agreement and for a
period following the Date of Termination of (i) two years if the Executive’s
employment is terminated by the Company for Cause or by the Executive without
Good Reason, and (ii) one year if the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason, the Executive
will not:
 
(a)           directly or indirectly, engage or invest in, own, manage, operate,
finance, control, or acquire an interest in, be employed by or render services
to, or otherwise engage, participate in, or be associated or in any manner
connected with (whether as a proprietor, partner, stockholder, member, director,
officer, employee, joint venturer, investor, consultant, agent, sales
representative, broker or other participant) any person engaged in or planning
to become engaged in any business in competition with the Business within the
Prohibited Territories;
 
(b)           contact any customer of the Company to solicit, divert or entice
away the business of such customer, or otherwise disrupt the relationship
between such customer and the Company;
 
                      (c)           solicit, induce, influence or attempt to
influence any supplier, lessor, lessee, licensor, partner, joint venturer,
potential acquiree or any other person who has a business relationship with the
Company, or who on the Date of Termination is engaged in discussions or
negotiations to enter into a business relationship with the Company, to
discontinue, reduce or limit the extent of such relationship with any of the
Companies; or
 
(d)           make contact with any employee of the Company for the purpose of
soliciting such employee for hire, whether as an employee, independent
contractor, consultant or otherwise, or otherwise disrupting such employee’s
relationship with the Company.
 
4

--------------------------------------------------------------------------------

 
 
The Executive agrees that he will, at any time prior to the Date of Termination,
and at the Company’s request, promptly execute any amendment or modification of
the Prohibited Territories (by amending Appendix B) that is necessary to reflect
the appropriate jurisdictions,  including, without limitation, to add any
additional jurisdictions where the Company engages in business in the
future.  All references to Appendix B in this Agreement shall be deemed to refer
to Appendix B as so amended or modified.
 
The Executive agrees that: (i) the covenants and agreements set forth in
this  Section 5.2 are reasonable both in scope of geographical area and
duration, (ii) the Company would not have entered into this Agreement but for
such covenants of the Executive, (iii) such covenants have been made in order to
induce the  Company to enter into this Agreement, and (iv) such covenants and
agreements are reasonable and necessary for the protection of the Confidential
Information, assets, goodwill and business acquired by the Company.  To the
extent permitted by applicable law, Executive covenants and agrees not to
institute, maintain, prosecute or in any way aid in the institution, maintenance
or prosecution of any lawsuit, action, claim, arbitration or other proceeding
against the Company or any of its Affiliates with respect to the enforceability
of the covenants contained in this Section 5.2 and Executive hereby irrevocably
waives all defenses otherwise available to the Executive with respect to the
strict enforcement of such covenants and agreements by the Company.
 
6. Section 5.4 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 5.4     Governing Law of this Article 5; Consent to Jurisdiction.
 
(a)           Any dispute regarding the reasonableness of the covenants and
agreements set forth in this Article 5 or the territorial scope or duration
thereof or the remedies available to the Company upon any breach of such
covenants and agreements, shall be governed by and interpreted in accordance
with the laws of Texas.  The parties agree that it is their mutual intent that
the provisions of this Agreement be enforced to the fullest extent permitted
under applicable law, whether now or hereafter in effect, and, to the extent
permitted by applicable law, the parties waive any provision of applicable law
that would render any provision of Article 5 invalid or unenforceable.
 
(b)           The Executive expressly, knowingly and voluntarily agrees that the
covenants and agreements of Section 5.2 will be governed by and interpreted in
accordance with the laws of Texas, and the Executive expressly, knowingly and
voluntarily consents to jurisdiction in state or federal court in Harris County,
Texas, for any disputes arising out of or related to the covenants and
agreements set forth in Section 5.2.
 
7.           Appendix B to the Agreement shall be, and is hereby, amended to
read in its entirety as Appendix B attached to this amendment.
 
8.           All capitalized but undefined terms used herein shall have the same
meanings given to such terms as in the Agreement.
 
9.           Except as amended by this Amendment, the Agreement shall remain
unchanged and in full force and effect.
 
5

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of the Effective Date.
 
 

 
COMPANY:
     
CAL DIVE INTERNATIONAL, INC.
             
By:
/s/ Quinn J. Hébert
   
Name:     Quinn J. Hébert
Title:       President and
   Chief Executive Officer

 
 

 
EXECUTIVE:
         
/s/ Kregg Lunsford
 
G. Kregg Lunsford

 

 
6

--------------------------------------------------------------------------------

 

Appendix B
 
 
JURISDICTIONS
 
 
The State of Texas, USA
 
The State of Mississippi, USA
 
The State of Alabama, USA
 
The following parishes in the state of Louisiana, USA:
 
Cameron
Vermilion
Lafayette
Iberia
St. Mary
Terrebonne
Lafourche
Jefferson
Plaquemines
St. Bernard
Orleans
 
 
Mexico
 
Singapore
 
Australia
 
U.A.E.
 
Indonesia
 
Malaysia

B-1
 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2
TO
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
 
 
This Amendment No. 2 to Severance and Change of Control Agreement (“Amendment
No. 2”) between Cal Dive International, Inc., a Delaware corporation (the
“Company”), and G. Kregg Lunsford (the “Executive”) is dated as of September 10,
2010 (the “Effective Date”).
 
WITNESSETH
 
WHEREAS, the Company and the Executive entered into a Severance and Change of
Control Agreement dated as of January 1, 2008 (the “Agreement”);
 
WHEREAS, the Executive and the Company amended the Agreement by Amendment No. 1
dated as of January 1, 2009 to:  (i) update Appendix B thereto, (ii) expand on
the definition of “Business” and add a definition of “Prohibited Territories”
therein, and (iii) revise Sections 1.10, 5.1, 5.2 and 5.4 thereof; and
 
WHEREAS, the Executive and the Company mutually desire to further amend the
Agreement to remove the obligation of the Company contained in Section 4.6 to
pay to the Executive a “Gross Up Payment” as defined therein, all as set forth
in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual undertakings of this Amendment
and the Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1. Section 4.6 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 4.6     Excise Tax Provision.
 
(a)           Notwithstanding any other contrary provisions in any plan, program
or policy of the Company, if all or any portion of the benefits payable under
this Agreement, either alone or together with other payments and benefits that
the Executive receives or is entitled to receive from the Company, would
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company shall reduce
the Executive’s payments and benefits payable under this Agreement to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, but only if, by reason of such reduction, the net
after-tax benefit shall exceed the net after-tax benefit if such reduction were
not made.  “Net after-tax benefit” for these purposes shall mean the sum of (i)
the total amount payable to Executive under the Agreement, plus (ii) all other
payments and benefits which Executive receives or is then entitled to receive
from the Company that, alone or in combination with the payments and benefits
payable under the Agreement, would constitute a “parachute payment” within the
meaning of Section 280G of the Code (each such benefit hereinafter referred to
as an “Additional Parachute Payment”), less (iii) the amount of federal income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to the
Executive (based upon the rate in effect for such year as set forth in the Code
at the time of the payment under the Agreement), less (iv) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) and
(ii) above by Section 4999 of the Code.  The parachute payments reduced shall be
those that provide Executive the best economic benefit and to the extent any
parachute payments are economically equivalent with each other, each shall be
reduced pro rata; provided, however, that the Executive may elect to have the
noncash payments and benefits due the Executive reduced (or eliminated) prior to
any reduction of the cash payments due under this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
(b)           All determinations required to be made under this Section 4.6
shall be made by the tax counsel reasonably acceptable to the Executive and the
Company or any other third party acceptable to the Executive and the Company
(the “Tax Counsel”).  The Tax Counsel shall provide detailed supporting
calculations both to the Company and the Executive.  All fees and expenses of
the Tax Counsel shall be borne solely by the Company.  Absent manifest error,
any determination by the Tax Counsel shall be binding upon the Company and the
Executive.
 
(c)           For purposes of determining whether and the extent to which any
payments would constitute a “parachute payment” (i) no portion of any payments
or benefits that the Executive shall have waived at such time and in such manner
as not to constitute a “payment” within the meaning of section 280G(b) of the
Code shall be taken into account, (ii) no portion of the payments shall be taken
into account which, in the opinion of Tax Counsel, does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code
(including by reason of section 280G(b)(4)(A) of the Code) and, in calculating
the excise tax, no portion of such payments shall be taken into account which,
in the opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (within the meaning set forth in section 280G(b)(3)
of the Code) allocable to such reasonable compensation, and (iii) the value of
any non cash benefit or any deferred payment or benefit included in the payments
shall be determined by the Tax Counsel in accordance with the principles of
sections 280G(d)(3) and (4) of the Code.
 
2

--------------------------------------------------------------------------------

 
 
2.           Appendix A to the Agreement shall be deleted in its entirety and
all references to “Appendix B” in the Agreement shall be re-designated as
“Appendix A.”
 
3.           Appendix A to the Agreement, as so re-designated, shall be and is
hereby, amended to read in its entirety as Appendix A attached to this
Amendment.
 
4.           All capitalized but undefined terms used herein shall have the same
meanings given to such terms as in the agreement.
 
5.           Except as amended by this Amendment, the Agreement shall remain
unchanged and in full force and effect.
 
 
 
IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of the Effective Date.
 
 

 
COMPANY:
     
CAL DIVE INTERNATIONAL, INC.
             
By:
/s/ Quinn J. Hébert
   
Name:     Quinn J. Hébert
Title:       Chairman, President
   and Chief Executive Officer

 
 

 
EXECUTIVE:
         
/s/ Kregg Lunsford
 
G. Kregg Lunsford

 

 
3

--------------------------------------------------------------------------------

 

Appendix A
 
 
JURISDICTIONS
 
 
The State of Texas, USA
 
The State of Mississippi, USA
 
The State of Alabama, USA
 
The following parishes in the state of Louisiana, USA:
 
Cameron
Vermilion
Lafayette
Iberia
St. Mary
Terrebonne
Lafourche
Jefferson
Plaquemines
St. Bernard
Orleans
 
 
Mexico
Singapore
Australia
U.A.E.
Indonesia
Malaysia
India
China
 
 
 
A-1

 

--------------------------------------------------------------------------------
